Citation Nr: 1219851	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's rotator cuff tear and tendonitis of the left shoulder did not manifest during active service and have not otherwise been shown to be related to a disease, injury, or event in service. 


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a January 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA examination reports are in the claims file.  Private treatment records and doctor opinions submitted by the Veteran are also in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination of the shoulder in December 2009.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, obtained a reported medical history from the Veteran, examined him and recorded the relevant clinical findings, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for a disability of the left shoulder.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran argues that his current left shoulder disability, which has been diagnosed as a torn rotator cuff and tendonitis, is related to an injury to the shoulder sustained during active service.  In this regard, the Veteran states that while he was stationed in Hokkaido, Japan, he injured his left shoulder in a softball game and received medical treatment.  

The Veteran's service treatment records do not reflect diagnoses, treatment, or complaints of a left shoulder injury or symptoms.  They do show that he was treated for an injury to the right temporal region which he sustained in a softball game in June 1953.  The Board notes in this regard that according to the December 2008 private treatment record, the Veteran's alleged injury to the shoulder reportedly occurred in the summer of 1953.  The softball-related injury to the Veteran's temple fits this time frame.  However, there is no mention of the Veteran's shoulder in this record.  Furthermore, the December 1954 separation examination shows that the Veteran's upper extremities, which would include the shoulders, were found to be normal on clinical evaluation.  

The Veteran is competent to provide a history of sustaining a left shoulder injury in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  However, the Board does not find this history to be credible.  See Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of the evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Veteran's statements are in conflict with the service treatment records, which are negative for shoulder problems and which show that he was treated for a head injury rather than a shoulder injury sustained in a softball game, and which further show that his shoulders were found to be normal on examination at separation.  Thus, because the Veteran's statements made in support of this claim for benefits are in conflict with more probative evidence in the form of contemporaneous service treatment records, the Board finds that they are not credible with regard to his alleged history of sustaining a shoulder injury in service.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant). 

Accordingly, the Board concludes that the preponderance of the competent and credible evidence shows that the Veteran did not sustain a shoulder injury in service.  

While the Board finds that the Veteran's left shoulder disability did not manifest in service, as discussed above, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that this disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  

Here, although the Veteran was provided an opportunity to submit records in support of his claim or to authorize VA to obtain them on his behalf, the only record he provided was a December 2008 private treatment record showing that he was diagnosed with a torn rotator cuff of the left shoulder.  According to this record, the Veteran reported that his shoulder "never got better" after he reportedly injured it in the softball game during active service, and that it had always bothered him "over the years."  The treating doctor opined that it was as likely as not that the Veteran's rotator cuff tear was the result of the injury he sustained in service.  However, the doctor did not provide a rationale for this opinion, and stated that it was only based on the Veteran's reported history as the doctor did not have any documentation of the injury or treatment for the shoulder during service.  

At the December 2009 VA examination, the Veteran reported that after he injured his left shoulder in service, his left shoulder pain slowly "got better"  prior to discharge from the military.  However, after separation from service, there was a gradual increase of pain in the left shoulder without any subsequent injuries.  After reviewing the claims file and examining the Veteran, the examiner rendered a diagnosis of tendonitis of the left shoulder.  The examiner opined that the Veteran's left shoulder was "not likely" related to service.  The examiner explained that there was no evidence of an injury to or treatment of the shoulder in service.  Moreover, the examiner noted that degenerative changes in the shoulder were consistent with the Veteran's age of seventy-seven. 

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship to service.  In this regard, the Board unfortunately must discount the weight of the December 2008 opinion of the private doctor.  The opinion is entirely based on the Veteran's reported history and not supported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Moreover, the Veteran's reported history is inconsistent with the history he gave at the December 2009 VA examination, at which time he stated that his shoulder pain had "got better" prior to discharge.  It is also inconsistent with the service treatment records which, as discussed above, are negative for a shoulder injury.  Thus, the Board finds that the reported history relied on by the December 2008 doctor is not credible, which further discounts the weight of this opinion.

The Board gives more weight to the December 2009 VA examiner's opinion, as it is based on a review of the claims file and service treatment records, as well as an examination of the Veteran.  Moreover, the examiner's opinion is based on and consistent with the evidence of record and supported by a thorough rationale.  In this regard, the examiner noted that although the Veteran denied sustaining a shoulder injury after service, his advanced age could account for degenerative changes of the shoulder.  The Board also finds that this opinion is consistent with the fact that there is no credible evidence of a left shoulder injury or pathology during active service. 

In sum, because the preponderance of the competent and credible evidence indicates that the Veteran did not sustain a shoulder injury in service, and because the December 2009 VA examiner found that the Veteran's current shoulder disability was not due to service but more likely due to his advanced age, the Board concludes that a nexus to service has not been established. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left shoulder disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to service connection for a left shoulder disability is denied. 


REMAND

The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus must be remanded for further development.

The Board finds that the examiner's opinion in the December 2009 VA audiological examination did not sufficiently address the Veteran's noise exposure during active service.  In this regard, the Veteran argues that his hearing loss and tinnitus were caused by hazardous noise exposure during active service from duties as a Morse code interpreter and training on the firing range.  The Veteran's DD 214 shows that he received training as a Morse code interpreter, and that he served as an Army Security Guard.  Thus, the Board finds it plausible that the Veteran was exposed to some hazardous noise during active service.  In the December 2009 VA examination report, the examiner opined that the Veteran's hearing loss was less likely than not related to service because it was consistent with his age and because the Veteran did not serve in combat.  It was also noted that ". . .no military hearing tests were located..."  The record does not demonstrate combat service and the Veteran does not argue otherwise.  He did, however, undergo hearing tests during service. The results of whispered/spoken voice testing are located in his March 1952 and December 1954 entrance and separation examination reports.  

In sum, it appears that the examiner did not take into account any hazardous noise exposure from the Veteran's duties as a Morse code interpreter or from training on the firing range in association with his duties as a security agent.  The examiner also did not render an opinion with regard to the likely etiology of the Veteran's tinnitus.  Accordingly, the Board finds that this examination is not adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, the Veteran should be afforded a new VA audiological examination.  After reviewing the claims file, obtaining a history from the Veteran as to the onset of his hearing loss and tinnitus, and examining him, the examiner should provide an opinion as to whether the Veteran's hearing loss and tinnitus are at least as likely as not related to hazardous noise exposure from duties as a Morse code interpreter and from weapons training on the firing range, or whether such a relationship is unlikely.  The examiner should note that the Court has held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the medical evidence supports such a relationship.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be scheduled for a VA audiological examination to assess the nature and likely etiology of his hearing loss and tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed to include the February 2010 opinion of  Dr. H.M.Y.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's hearing loss is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In this regard, the examiner should obtain a history from the Veteran as to the onset of his hearing loss and tinnitus. Exposure to some acoustic trauma should be conceded. Then, the examiner should provide an opinion as to whether the Veteran's hearing loss and tinnitus are at least as likely as not related to hazardous noise exposure from duties as a Morse code interpreter and from weapons training on the firing range, or whether such a relationship is unlikely.  The examiner should note that the Court has held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the medical evidence supports such a relationship.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.  

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


